PER curiam:
Nos corresponde determinar si una abogada actuó de manera tal que se apartó de la responsabilidad ética de efectuar una aportación cabal en ánimo de procurar una mejor administración de la justicia, conforme al Canon 38 del Código de Ética Profesional, 4 LPRA Ap. IX. Una vez más, reafirmamos que la buena marcha de los procesos judiciales no solo es responsabilidad de los funcionarios que día a día laboran en las salas de los tribunales, sino de todos los abogados y abogadas que ante este Foro juramentaron desempeñar esta noble profesión.
“[C]ada abogado [...] es un espejo en el que se refleja la imagen de la profesión”(1) por lo que debemos puntualizar *181que en la abogacía se refleja también la imagen de la justicia. No se pueden minimizar los deberes éticos, ya que permitirlo incide sobre la fe y la confianza en nuestro sis-tema judicial. Por ello, los abogados y las abogadas deben tener presente que su conducta no se mide con los mismos parámetros con los que se mide la de un ciudadano particular. Al ser así, este Tribunal tiene el firme compro-miso de fortalecer y velar por el cabal cumplimiento de los principios que rigen la ética profesional.
Pasemos, pues, a exponer los hechos que dieron lugar a la querella que nos ocupa.
La Leda. Jane Hoffmann Mouriño (la querellada) fue admitida al ejercicio de la abogacía el 1 de noviembre de 1978 y a la práctica de la notaría el 30 de ese mismo mes. Esta figuró como parte de la representación legal de la de-fensa en una vista de determinación de causa para arresto que se celebró el 24 de enero de 2011 en la Sala de Inves-tigaciones del Centro Judicial de San Juan, presidida por la Hon. María de los Angeles Rabell Fuentes. Trascendió que luego de que el Ministerio Público mostrara y entre-gara cierta prueba de cargo a los representantes legales allí presentes, se extravió una prueba de campo y el in-forme del inventario de un vehículo de motor, conocido como el documento “PPR 128”.
Esta situación provocó que el 10 de febrero de 2011, la entonces Jueza Administradora de la Región Judicial de San Juan, Hon. Isabel Llompart Zeno, presentara ante esta Curia un escrito de comparecencia especial refiriendo a nuestra atención la investigación que se realizó sobre el incidente. Allí mencionó que los abogados que estuvieron presentes en esa vista fueron la Leda. Jane Hoffmann Mouriño y los Ledos. Gabriel Hernández González y Wilfredo Díaz Narváez. Con el escrito acompañó varios docu-*182mentos, a saber: el Informe de Incidente suscrito por la jueza coordinadora de Sala de Investigaciones, Hon. Ladi V. Buono De Jesús; el Informe preparado por la jueza municipal María de los Ángeles Rabell Fuentes; los respecti-vos informes de tres alguaciles, y una moción suscrita por la fiscal ítala Rivera Buonomo.
Así las cosas, el 11 de marzo de 2011 referimos este escrito a la Oficina de la Procuradora General para que investigara si los abogados allí mencionados incurrieron en violaciones a los cánones del Código de Etica Profesional. Consecuentemente, el 25 de octubre de 2011 la Procura-dora General presentó un primer Informe, y en cuanto a la querellada, detalló lo siguiente:
De las entrevistas realizadas podemos concluir que, el licen-ciado Hernández no supo de la prueba extraviada luego de la vista y que solamente tuvieron conocimiento del hecho en dicho momento los licenciados Hoffmann y Díaz. Estos negaron tener dicha prueba cuando se les requirió que verificaran en-tre sus papeles pero, ninguno de ellos verificó nada antes de negar el hecho.
Señalamos que, conociendo de la situación surgida la licen-ciada Hoffmann opta por retirarse del lugar.
En cuanto a la licenciada Hoffmann, esta conoció que se extra-vió cierta prueba y optó por no revisar sus pertenencias para ver si por error se había ido con sus papeles. Simplemente se limitó a indicar que no la tenía. (2)
A pesar de haber realizado esas expresiones, entendió que no había prueba de conducta irregular por parte de los abogados involucrados. Ante ello, el 30 de noviembre de 2011 le ordenamos a la Procuradora General que reinves-tigara los antecedentes fácticos que dieron lugar a la queja, específicamente la conducta de la licenciada Hoffmann. Así, el 18 de octubre de 2012 recibimos el Informe Comple-mentario, en el que se puntualizó lo siguiente:
*183[...] nos reiteramos en el contenido del Informe rendido en cuanto a la conducta desplegada por la licenciada Hoffmann Mouriño, quien se negó a verificar sus documentos ausentán-dose rápidamente del área de recepción.(3)
De esta forma, concluyó que la conducta de la licenciada Hoffmann pudo violar el Canon 38 del Código de Etica Profesional(4) En consecuencia, ordenamos que se presen-tara la querella correspondiente. Subsiguientemente, ésta se presentó el 21 de noviembre de 2013 para imputarle a la letrada los siguientes cargos.

Cargo I y II

La licenciada Jane Hoffmannn Mouriño incurrió en conducta que atenta contra el Criterio General de la Parte II de los Cánones de Etica Profesional, 4 LPRA Ap. IX en cuanto a los deberes que tiene todo abogado para con los tribunales y en específico el deber de velar por el desenvolvimiento adecuado y desarrollo del proceso judicial del cual es parte esencial. Ade-más, incurrió en conducta que violenta los preceptos mínimos enunciados en el Canon 38 de Etica Profesional donde se es-tablece el deber de todo abogado en esforzarse al máximo de su capacidad en la exaltación del honor y dignidad de su pro-fesión y no incurrir en conducta impropia o la apariencia de la misma. El asunto traído a la atención del Honorable Tribunal Supremo en donde surge una situación seria y anómala du-rante una vista y el abogado opta por retirarse sin realizar gestión o acto alguno para clarificar la situación surgida crea sin duda alguna la apariencia y/o conducta indebida que con-templa el Canon 38. (Enfasis suprimido)(5)
Ajuicio de la Procuradora, luego de que la agente inves-tigadora Keila Serrano (agente Serrano) les comunicara a los abogados que se habían extraviado los documentos, la
*184querellada indicó que no los tenía y se retiró del lugar sin verificar sus pertenencias. Según su apreciación, esta in-cumplió con su deber como funcionaría del tribunal de velar por que los procesos fueran íntegros y libres de toda duda. La licenciada Hoffmann negó todas esas imputacio-nes al contestar la Querella(6) Alegó que examinó sus per-tenencias en presencia de un alguacil y de la agente Serrano y que no tenía los documentos. Además, planteó que la jueza que presidió la vista no le ordenó entrar a la sala para aclarar ese asunto.
Tras examinar estas comparecencias, nombramos como Comisionada Especial a la Hon. Crisanta González Seda, exjueza del Tribunal de Primera Instancia, para que cele-brara una vista y nos rindiera un informe. Después de va-rios trámites, las partes presentaron un Informe de Confe-rencia con Antelación a la Vista(7) en el que estipularon cierta prueba, a saber: (1) las declaraciones escritas de los alguaciles Antonio Santos Valentín, Abdiel Rodríguez Nieves y Mirka Esteva Tirado; (2) el Informe de la jueza municipal María de los Ángeles Rabell Fuentes, y (3) los videos de seguridad de la Sala de Investigaciones y de otros perímetros del tribunal.(8)
Eventualmente, se celebró la vista el 11 de septiembre de 2014. Allí la Procuradora General presentó el testimo-nio de la Hon. Ladi V. Buono De Jesús, los documentos que acompañó con su Informe y la prueba estipulada. Por su parte, la querellada presentó su testimonio y parte de los videos estipulados por las partes, específicamente, la gra-bación de lo ocurrido luego de la vista de determinación de causa para arresto.(9)
*185Según las determinaciones de hechos que formuló la Co-misionada, durante la vista de determinación de causa para arresto la agente Serrano entregó un grupo de documentos a los abogados de defensa, los cuales se fueron ubicando en un podio. Para fines de la discusión de este caso, es merito-rio transcribir algunas de las determinaciones de hechos que constan en el Informe de la Comisionada relacionadas a los eventos que ocurrieron después de esto. Veamos.
A partir de las 11:56 de la noche, ocurren los siguientes he-chos: los documentos están en el podio de los abogados y el licenciado Hernández vuelve al lugar frente a la cámara donde se encontraba la querellada. Mientras la querellada conti-nuaba hablando hacia la jueza, el licenciado Narváez busca en su maletín y saca lo que aparenta ser una agenda.(10)
La querellada se retira del podio, coge los documentos que entregó la agente y que se encuentran en el podio, los observa, los dobla y los coloca en una carpeta de color oscuro. También coloca su libreta y cierra la carpeta, manteniendo la carpeta en sus manos. El licenciado Díaz Narváez se acerca al podio que está vacío y conversa con la querellada. [...](11)
El licenciado Díaz Narváez se retira al podio, cierra su agenda y coloca la libréta en ésta, mientras la querellada re-coge su cartera y el licenciado Hernández toma posesión de la carpeta que contiene los documentos guardados por la quere-llada y la libreta de notas de ésta. Todos abandonan la sala.(12) La agente investigadora entró a la sala y el alguacil le de-volvió varios documentos. Esta habló hacia el estrado y luego al otro agente que se encontraba a su lado. Miró a su alrededor y hacia el podio y salió de la sala.(13)
Conforme surge del video presentado por la querellada que contiene los incidentes en la sala de espera, el licenciado Her-nández se mantuvo sentado en un banco, con la carpeta que contenía los documentos y libreta que guardó la querellada durante el tiempo que la agente investigadora estuvo inqui-riendo respecto a los documentos extraviados.(14)
Ni la agente investigadora, ni la querellada se dirigieron al
*186licenciado Hernández a solicitarle que abriera la carpeta, donde hubieran localizado los documentos allí guardados por la querellada(15)
La querellada mostró su cartera a la agente, pero no mos-tró el contenido de la carpeta, que incluía los documentos que ella observó, dobló y guardó, en la sala donde se celebró la vista. Aunque la querellada testificó que utilizaba esa cartera que tenía esa noche y que trajo a la vista, como maletín, conocía que no guardó en esta los documentos, ni su libreta, sino en la carpeta que entregó al licenciado Hernández, por lo que mostrar la cartera era un ejercicio que no aportaba nada a solucionar la situación de desaparición de los documentos(16)
De acuerdo con la Comisionada, si bien es cierto que la agente investigadora entregó los documentos a los aboga-dos, durante la vista no se identificó el contenido específico de los que la licenciada Hoffmann guardó en su carpeta(17) La agente Serrano, quien tenía conocimiento personal so-bre este asunto, no compareció a la vista como testigo. Por su parte, la licenciada Hoffmann tampoco testificó en cuanto al hecho incontrovertible de haber guardado unos documentos en su carpeta, ni las razones para no buscarlos y devolverlos(18) Tras examinar la prueba, la Comisionada concluyó que la conducta desplegada por la licenciada Hoff-mann violó el Criterio General de los Cánones del Código de Etica Profesional sobre las actuaciones de los abogados y el Canon 38, supra.
Contando con el beneficio del Informe de la Comisio-nada y las comparecencias de las partes, pasamos a deter-minar si la querellada cometió las faltas imputadas. Pri-mero, expongamos el marco jurídico aplicable a las controversias ante nuestra consideración.
*187HH 1 — i
Siempre hemos reiterado que la abogacía cumple una función de gran envergadura en la consecución de la Justicia, por lo que un abogado no tiene solamente el rol de ser el defensor de su cliente.(19) Esta función podría aparentar ser amplia y general, pero para que el abogado y la abogada puedan cumplir con ello es que existen los Cánones del Código de Etica Profesional que regulan nuestra profesión, aspirando a formar profesionales del Derecho íntegros.(20) Tal como reseñáramos hace unos pocos años,
[n]o podemos perder de vista que la abogacía cumple una función social de notable importancia por su aportación im-prescindible a la realización de la Justicia. El abogado, ade-más de defensor de su cliente, es colaborador de la Justicia. (Enfasis nuestro).(21)
Nos dicen los tratadistas que la noción ideal del abogado tiene dos ámbitos: uno que se enmarca en el ejercicio particular e individual de la profesión —que se limita a la relación del abogado con su cliente— y otro que se relaciona al rol social de la abogacía.(22) Este segundo ámbito se caracteriza por promover “intereses sociales e institucionales al viabilizar la concreción de una sociedad más justa y al salvaguardar la estima pública de las instituciones de justicia y en la clase profesional”.(23) (Citas omitidas). Es en este último ámbito que podemos catalogar la obligación específica del Canon 38 del Código de Etica Profesional, supra, por la cual se presentó la Querella que nos ocupa contra la licenciada Hoffmann Mouriño. En su parte pertinente, el Canon 38, supra, dispone:
*188El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. (Enfasis nuestro).
Como vemos, el canon precitado impone sobre los abogados y las abogadas una obligación de ejercer actos afirmativos con el fin de lograr que la administración de la justicia opere adecuadamente. Nótese que para ello requiere que los abogados y las abogadas realicen una aportación que describe como cabal. El diccionario de la Real Academia Española nos define este adjetivo como algo que es “completo, exacto, perfecto”.(24) De manera que ante la alegación de que un abogado o abogada infringió esta parte específica del Canon 38, supra, corresponde entonces evaluar las circunstancias particulares y específicas de la alegada infracción. En otras palabras, el escenario ante el cual el abogado o la abogada falló en proveer esa aportación cabal en aras de la sana administración de la justicia. En este caso debemos auscultar si las acciones de la licenciada Hoffmann fueron adecuadas a la situación que ocurrió cuando se extravió parte de la prueba que se presentó en la vista y ver si pueden catalogarse como una “cabal aportación” con el fin de aclarar lo ocurrido.
Pasemos a discutir esta controversia.
HH I — i
Al examinar la Querella que presentó la Procuradora vemos que a la licenciada Hoffmann se le imputaron dos cargos conjuntamente: uno por violar el Criterio General de la Parte II del Código de Etica Profesional y otro por *189infringir el Canon 38, supra. Sin embargo, ambos están relacionados con una misma conducta, esta es, que ante la situación anómala de la evidencia extraviada la querellada optó por retirarse del lugar sin realizar gestión o acto al-guno para clarificar ese incidente. En específico, el cargo de la querella se fundamenta en lo siguiente:
El asunto traído a la atención del Honorable Tribunal Supremo en donde surge una situación seria y anómala durante una vista y el abogado opta por retirarse sin realizar gestión o acto alguno para clarificar la situación surgida crea sin duda la apariencia y lo conducta indebida que contempla el Canon 38. (Énfasis nuestro).(25)
Luego de estudiar el expediente de este caso concluimos que la licenciada Hoffmann infringió el Canon 38, supra, aunque no por las razones consignadas en el Informe de la Comisionada Especial. Nos explicamos.
La Comisionada Especial señaló en su informe que “el hecho de tomar para sí un documento que forma parte del expediente fiscal, sin que le fuera autorizado, es conducta impropia que violenta los requerimientos del Canon 38, supra”.(26) Primero, es ineludible aclarar que los cargos im-putados en la Querella no se refieren a la conducta que desplegó la letrada durante la vista que se celebró en la sala de investigaciones, sino a la que asumió o dejó de asu-mir luego de que concluyó ese procedimiento judicial. Es decir, una vez fue advertida sobre los documentos extraviados. Ala querellada no se le imputó en la Querella conducta impropia por el hecho de haber tomado unos do-cumentos durante la vista y guardarlos en una carpeta personal. Al ser así, la acción de la querellada que está en controversia es si se retiró del Tribunal de San Juan sin esforzarse en ayudar a aclarar la situación de la evidencia *190extraviada, cónsono con el deber de procurar que ese pro-ceso judicial del que participó fuera íntegro en busca de una sana administración de la justicia.
Debemos recordar que al ser admitido formalmente a la profesión, el abogado y la abogada adquieren un interés propietario sobre su licencia profesional, por lo que la im-posición de una medida disciplinaria requiere que se satis-fagan las garantías constitucionales del debido proceso de ley.(27) De haber entendido la Procuradora General que la querellada incurrió en alguna violación por el hecho de ha-ber guardado unos documentos en una carpeta, así lo ha-bría consignado en su Querella y hubiese presentado prueba al respecto. Pero eso no fue lo que ocurrió en este caso. Por lo tanto, no nos corresponde pasar juicio sobre esos hechos específicos.
Ahora bien, conforme a las determinaciones de hechos que realizó la Comisionada Especial, podemos concluir que la conducta que desplegó la licenciada Hoffmann, luego de que fuera avisada de la situación del extravío de los docu-mentos se alejó de la responsabilidad que tiene todo abo-gado y abogada como funcionario del tribunal.
Según surge de las declaraciones escritas de los algua-ciles auxiliares que fueron estipuladas por las partes y de las determinaciones de hechos de la Comisionada, las últi-mas personas en tener en sus manos la prueba presentada por el Ministerio Público fueron los representantes legales presentes en la vista de determinación de causa para arresto.(28) Según el alguacil auxiliar Antonio Santos Va-lentín, la noche de los hechos, la querellada insistió en que le había entregado los documentos extraviados, y este “le refut[ó] que dichos documentos nunca [le] fueron *191entregados”.(29) Esto lo confirmó el alguacil Abdiel Rodrí-guez Nieves.(30)
Ante ello, queda claro que la querellada conocía que existía una discrepancia en cuanto a quién tenía los documentos. La querellada sostuvo que los había entre-gado al alguacil de sala, mientras, este último afirmó lo contrario. Esto debió despertar en la licenciada Hoffmann un sentido de más cautela. Su posición durante el curso de este proceso disciplinario ha sido que mostrar el contenido de su cartera fue suficiente para cumplir con su responsa-bilidad como funcionaría del tribunal de procurar que los procesos marcharan de forma íntegra y adecuada. No coin-cidimos con su parecer.
Si bien es incorrecto afirmar que la licenciada Hoffmann se marchó del Tribunal sin tomar ninguna acción, la inte-rrogante debe ser si la acción que tomó fue suficiente a la luz de la totalidad de las circunstancias, de manera que pueda catalogarse como una “cabal aportación” para una mejor administración de la justicia. Según se detalló en el Informe de la Comisionada Especial, y según admitido por la propia querellada, al ser cuestionada sobre la situación la licenciada se limitó a revisar su cartera para ver si en-contraba los documentos. Pero según la prueba estipulada, la querellada conocía que existían versiones encontradas en cuanto a si esta le había entregado o no esos documen-tos al alguacil. Esto, además del hecho incontrovertido de que durante la vista la agente investigadora les entregó a la querellada y a los otros abogados allí presentes la evi-dencia documental.
Así pues, considerando todos los eventos ocurridos, la licenciada Hoffmann debió ser más prudente ante lo que había acontecido. Conociendo esta situación, y ante el he-cho indiscutible de que había tenido en sus manos la evi-dencia documental que presentó el Ministerio Público, su *192deber era ayudar a solucionar esa situación con actos afir-mativos que fueran más allá de meramente buscar en el interior de su cartera, que es la acción que esta misma afirmó haber realizado. Según surgió del video que exa-minó la Comisionada, la letrada tomó unos documentos du-rante la vista y los guardó en una carpeta. Las motivacio-nes de esas acciones no están en controversia en esta Querella. Tampoco sabemos el contenido exacto de esos documentos. Pero ante toda la cadena de eventos, una ac-tuación correcta hubiese sido examinar no solo su cartera, sino los maletines, las carpetas, las agendas y otras perte-nencias que había manejado durante la vista y así colabo-rar en el esclarecimiento de ese incidente.
Recordemos que los códigos de ética profesional “son producto de un consenso más o menos generalizado sobre cómo debe actuar un profesional en un contexto en particular”.(31) Por eso hemos afirmado que los cánones de ética establecen las normas mínimas de conducta que rigen a los miembros de la profesión legal en el desempeño de su labor.(32) Ciertamente, el carácter imperativo de los deberes enmarcados en el Canon 38, supra, no pueden pasar desapercibidos como si fueran un concepto etéreo. Por el contrario, el abogado y la abogada deben esforzarse en trabajar al máximo de su capacidad para que ese concepto de Justicia no quede manchado. Hemos mencionado en ocasiones previas que “nada bueno augura a nuestra sociedad si perdemos el respeto hacia nuestras instituciones, máxime cuando se trata de una institución que su razón de existir es hacer justicia”.(33)
Esto cobra gran relevancia ante situaciones que atenten contra esa buena marcha judicial, como la que ocurrió en este caso. El hecho de que se extravíen piezas de evidencia *193durante un proceso judicial no es un asunto frívolo y está revestido de un alto interés para la sana administración de la justicia. Es una situación de serias implicaciones que requería mucho más esfuerzo por parte de la licenciada Hoffmann. Es evidente que la querellada incumplió con los estándares que se le exigen a un abogado en una situación de esta naturaleza, por lo que no cumplió con su deber de hacer “su propia y cabal aportación hacia la consecución de una mejor administración de la justicia”. Canon 38, supra.
IV
Por los fundamentos expuestos, censuramos enérgicamente las acciones de la licenciada Hoffmann Mouriño y le apercibimos que de repetirse otra conducta que incida sobre las normas éticas que rigen la abogacía este Tribunal podría imponerle sanciones disciplinarias más severas, incluyendo la suspensión del ejercicio de la profesión. Advertimos a los miembros de la profesión legal que el rol que los cánones del Código de Etica Profesional les impone como funcionarios del Tribunal no es un mero concepto que se pueda pasar por alto. En situaciones como la ocurrida en el caso de autos, en las que se extravían piezas de evidencia, los abogados y las abogadas deben ser prudentes y observar los parámetros de ética de la profesión, para procurar que los procedimientos judiciales de los que participen discurran de manera íntegra y justa. Asuntos como estos no pueden tomarse livianamente, pues de ello dependen la honra de la profesión y el funcionamiento de nuestro sistema de gobierno.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Martínez Torres emitió una opi-nión de conformidad, a la cual se unieron la Jueza Presi-denta Señora Fiol Matta y la Jueza Asociada Oronoz Rodríguez. La Juez Asociada Señora Rodríguez Rodríguez *194concurrió sin opinión escrita. La Jueza Asociada Señora Pabón Charneco concurrió con las expresiones siguientes:
Concurro con la opinión per curiam que antecede. Empero, la Oficina de la Procuradora General presentó cargos por vio-laciones a los Criterios Generales y al Canon 38 del Código de Ética Profesional por “crea[r] sin duda alguna la apariencia y/o conducta indebida que contempla” el Canon 38. (Énfasis nuestro). Soy de la opinión de que lo que “sin duda” demuestra este caso es la necesidad de analizar y reevaluar nuestro actual Código de Ética, así como la amplitud de las disposiciones que este contiene. Esto con el fin de proveer normas claras y algún grado de certidumbre a los miembros de la profesión legal en cuanto a la conducta que este Tribunal considera que infringe el Código.
Los Criterios Generales del Código de Ética Profesional son esencialmente exhortaciones al buen comportamiento para los abogados y abogadas de Puerto Rico y no disposiciones para-disciplinar a los miembros de la profesión. Por lo tanto, la Procuradora General no debe utilizarlos para presentar cargos por violación a estos. Véanse: Comisión para revisar los Cáno-nes de Ética Profesional de Puerto Rico, Revisión de Cánones de Etica Profesional de Puerto Rico de 1 de junio de 1970, pág. 3; Comisión Revisora del Código de Etica Profesional, Prefacio del Proyecto de Reglas de Conducta Profesional, 2005. Véanse, además: G. Figueroa Prieto, Conducta profesional, 81 Rev. Jur. UPR 701 (2012); G. Figueroa Prieto, Reglamentación de la Conducta Profesional en Puerto Rico: pasado, presente y fu-turo, 68 Rev. Jur. UPR 729 (1999).
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Martínez Torres,
a la cual se unieron la Jueza Pre-sidenta Señora Fiol Matta y la Jueza Asociada Oronoz Rodríguez.
Estoy conforme con la censura que se le impone a la Leda. Jane Hoffmann Mouriño por la conducta en que incurrió. La prueba en el expediente demuestra de forma clara, robusta y convincente que la licenciada Hoffmann Mouriño infringió las disposiciones del Canon 38 del Có-digo de Ética Profesional, 4 LPRA Ap. IX, no por incurrir *195en apariencia de conducta profesional impropia, sino por-que incurrió, en efecto, en conducta impropia al no cumplir plenamente con su deber “como funcionan [a] del tribunal [de] interesarse en hacer su propia y cabal aportación ha-cia la consecución de una mejor administración de la justicia”. (Énfasis suplido). íd.
Los eventos que ocurrieron la noche del incidente, según recogidos en el informe de la Comisionada Especial, de-muestran que la letrada tomó ciertos documentos que se encontraban en el podio utilizado por los abogados de de-fensa (donde, casualmente, también se encontraban los do-cumentos extraviados), los dobló y los colocó en su carpeta, la cual entregó a su compañero de defensa al finalizar el procedimiento judicial y salir de la sala. Si los documentos extraviados, en efecto, se encontraban en esa carpeta es inmaterial, pues no estamos disciplinando a la licenciada Hoffmann Mouriño por llevárselos. Eso no es lo que se le imputó. Lo verdaderamente importante es que, dadas las circunstancias particulares de este caso, la letrada estaba en posición de hacer una aportación adicional a la investigación. Por eso, cuando los funcionarios del tribunal la alertaron sobre el extravío de los documentos en cues-tión, esta tenía el deber —de acuerdo con la obligación ci-tada que emana del Canon 38, supra— de informar a los funcionarios del tribunal que su compañero de defensa es-taba en posesión de su carpeta, la cual había utilizado du-rante el procedimiento en la sala, y de ponerla a disposi-ción de estos para que la examinaran.
No puede decirse que la licenciada Hoffmann Mouriño hizo una cabal aportación hacia el esclarecimiento del in-cidente con el mero hecho de mostrar su cartera cuando le fue requerido, sin mencionar la carpeta que se llevó su compañero abogado. Ella sabía que había colocado en su carpeta, y no en su cartera, los papeles que manejó du-rante la vista. Tampoco me parece una excusa válida para no dirigir la atención de los funcionarios del tribunal hacia *196la carpeta en cuestión el que esta no estaba “bajo su control”, pues fue ella misma quien se la entregó a su compa-ñero de defensa.
Valga aclarar que aunque podría plantearse que los he-chos probados durante el proceso disciplinario demuestran violaciones a otros cánones de ética, lo cierto es que esta-mos limitados a evaluar los cargos imputados en la quere-lla presentada por la Oficina de la Procuradora General, y de los cuales la letrada tuvo oportunidad de defenderse. In re Soto Charraire, 186 DPR 1019 (2012); In re Martínez Almodóvar, 180 DPR 805 (2011). Por esa razón, no pode-mos concluir que los documentos extraviados se encontra-ban, efectivamente, en la carpeta de la licenciada Hoff-mann Mouriño y que, por lo tanto, ella es responsable por sustraer de una sala judicial, sin autorización, documentos oficiales que formaban parte del expediente del Ministerio Fiscal. Las garantías constitucionales que cobijan a los le-trados durante los procedimientos disciplinarios ante este Tribunal nos obligan a abstenernos de corregir, en esta etapa, lo que a todas luces aparentan ser deficiencias en la tramitación del procedimiento.
Ahora bien, lo que no estamos impedidos de hacer es establecer que cuando un profesional del Derecho se en-cuentra, como en este caso, en posición de hacer aportacio-nes oportunas a una investigación en curso, no basta con que se limite a hacer gestiones inútiles, cuando con esfuer-zos mínimos adicionales puede contribuir a la resolución del incidente. Solamente de esa forma puede decirse que propiciamos que todos los abogados cumplan el deber de hacer una “cabal aportación hacia la consecución de una mejor administración de la justicia”. (Enfasis suplido). Canon 38, supra. No podemos negarnos a ejercer nuestra au-toridad disciplinaria porque en los cánones del Código de Etica Profesional no se encuentran enumeradas todas las acciones propias, adecuadas y oportunas que deben hacer los abogados en circunstancias como las de este caso. Eso *197es imposible, pues por su propia naturaleza, cada incidente y cada investigación tiene sus particularidades que tendre-mos que evaluar caso a caso a la luz de los deberes que exige el Código de Ética Profesional. Tampoco estamos exi-giendo a los abogados que ante una investigación se con-viertan en detectives privados. Simplemente requerimos que tomen todas las acciones a su alcance para hacer una verdadera aportación hacia la sana administración de la justicia.
Finalmente, debo señalar que me preocupa que, entre los cargos imputados por la Oficina de la Procuradora General, se encuentran violaciones a los Criterios Generales de la Parte II del Código de Ética Profesional, 4 LPRAAp. IX. Al igual que expresa la Jueza Asociada Señora Pabón Charneco, entiendo que los Criterios Generales de nuestro Código de Ética Profesional son exhortaciones generales que no deben utilizarse para disciplinar a los abogados. Véase G. Figueroa Prieto, Propuesta para la reglamenta-ción de la conducta profesional en Puerto Rico, 81 Rev. Jur. UPR 1, 27 esc. 97 (2012). Proceder de esa forma tiene el mismo efecto que castigar a una persona por violar la ex-posición de motivos de una ley.
En ese sentido, dejaría atrás nuestra jurisprudencia donde se han utilizado los Criterios Generales del Código de Ética Profesional para disciplinar a los abogados. Los treinta y ocho cánones con los que cuenta nuestro Código de Ética Profesional, a pesar de que pueden resultar anti-cuados y urge su revisión, son suficientes para ejercer nues-tra autoridad disciplinaria sobre los profesionales del De-recho en Puerto Rico.

 In re Sierra Arce, 192 DPR 140, 148 (2014).


 Informe del Procurador General de 25 de octubre de 2011, pág. 3.


 Informe complementario del Procurador General, pág. 1.


 4 LPRA Ap. IX.


 Querella, pág. 2.


 Véase Contestación a la queja, presentada el 18 de febrero de 2014.


 Véase Informe de Conferencia con Antelación a la Vista, presentado el 22 de agosto de 2014.


 Estas declaraciones constan en los anejos del escrito de Comparecencia especial que presentó la Hon. Isabel Llompart Zeno.


 La Oficina de la Procuradora General solicitó a la Comisionada Especial que observara el video de lo ocurrido el día de los hechos porque no lo proyectaría du-rante la vista. Informe de la Comisionada Especial, pág. 5.


 Determinación de hechos núm. 15, Informe de la Comisionada Especial, pág. 10.


 Determinación de hechos Núm. 16, id.


 Determinación de hechos Núm. 17, id., pág. 11


 Determinación de hechos Núm. 18, id.


 Determinación de Hechos Núm. 19, id.


Determinación de hechos Núm. 20, id.


 Determinación de hechos Núm. 21, id., págs. 11-12.


 Determinación de hechos Núm. 25, id., pág. 13.


 íd.


 In re Marini Roman, 165 DPR 801, 807 (2005).


 S. Steidel Figueroa, Ética y responsabilidad, disciplinaria del abogado, San Juan, Pubs. JTS, 2010, pág. 12.


 In re Hoffmann Mouriño, 170 DPR 968, 980 (2007).


 Steidel Figueroa, op. cit., pág. 12.


 Íd.


 Diccionario de la Real Academia Española, disponible en: http://dle.rae.es/ ?w=eabal#/?w=cabal&o=h.


 Querella, póg. 2.


 Informe de la Comisionada, pág. 22.


 Steidel Figueroa, op. cit., pág. 342.


 Véanse: Informes de los alguaciles auxiliares Miurka Esteva Tirado, Antonio Santos Valentín y Abdiel Rodríguez Nieves, Apéndice de la Comparecencia especial de la Hon. Isabel Llompart Zeno.


 Véase el Informe del Alguacil Auxiliar Antonio Santos, id.


 véase el Informe del Alguacil Abdiel Rodríguez Nieves, id.


 Steidel Figueroa, op. cit., pág. 11.


 In re Reyes Coreano, 190 DPR 735, 750 (2014).


 In re Guzmán Guzmán, 181 DPR 495, 514 (2011).